Exhibit 10.1

UNITED CONTINENTAL HOLDINGS, INC.

2017 INCENTIVE COMPENSATION PLAN

1. Purpose

The purpose of this United Continental Holdings, Inc. 2017 Incentive
Compensation Plan (the “Plan”) is to promote the interests of United Continental
Holdings, Inc. and its stockholders by (i) aligning the interests of the
Company’s stockholders and award recipients by increasing the proprietary
interest of such recipients in the Company’s growth and success, (ii) providing
opportunities to link compensation of award recipients to the Company’s
short-term and/or long-term performance, and (iii) attracting, retaining and
rewarding officers and employees (including prospective officers and employees)
through compensation opportunities designed to motivate such persons to act in
the best interests of the Company and its stockholders;

This Plan replaces the United Continental Holdings, Inc. 2008 Incentive
Compensation Plan, as amended from time to time (the “Prior Plan”), which Prior
Plan shall be automatically terminated and replaced and superseded by this Plan
on the date on which this Plan is approved by the Company’s stockholders, except
that any outstanding awards granted under the Prior Plan shall remain in effect
pursuant to their terms. In addition, effective February 23, 2017, the Board
terminated the Company’s ability to grant any new equity award pursuant to the
United Continental Holdings, Inc. Incentive Plan 2010, as amended from time (the
“IP 2010), provided that any outstanding awards granted under the IP 2010 shall
remain in effect pursuant to their terms.

2. Definitions

As used herein, the following terms shall have the meanings set forth below:

 

  (a) “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and/or
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.

 

  (b) “Award” means any award that is permitted under Section 6 and granted
under the Plan.

 

  (c) “Award Agreement” means any written or electronic agreement, contract or
other instrument or document evidencing any Award, which may, but need not,
require execution or acknowledgment by a Participant.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Cash Incentive Award” means an Award (i) that is granted pursuant to
Section 6(g), (ii) that is settled in cash and (iii) the value of which is set
by the Committee and is not calculated by reference to the Fair Market Value of
Shares.

 

  (f) “Change of Control” shall mean the first of the following events to occur:

 

  (A) there is consummated a merger or consolidation to which the Company or any
Subsidiary of the Company is a party if the merger or consolidation would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) less than 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation;

 

  (B) the direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) in the aggregate of securities of the Company
representing 25% or more of the total combined voting power of the Company’s
then issued and outstanding securities is acquired by any person or entity, or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by the Company or any of its
Subsidiaries; (2) any acquisition by any employee benefit plan (or related trust
or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company; (3) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities; (4) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company and (5) any acquisition in connection with a merger or
consolidation which, pursuant to paragraph (A) above, does not constitute a
Change of Control;

 

1



--------------------------------------------------------------------------------

  (C) there is consummated a transaction contemplated by an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 80% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale;

 

  (D) the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or

 

  (E) the occurrence within any 12-month or shorter period of a change in the
composition of the Board such that the “Continuity Directors” cease for any
reason to constitute at least a majority of the Board. For purposes of this
subparagraph, “Continuity Directors” means (1) those members of the Board who
were directors on the date hereof and (2) those members of the Board (other than
a director whose initial assumption of office was as a result of an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) who were
elected or appointed by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing directors who either were directors on
the date hereof or were previously so elected or appointed.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder.

 

  (h) “Committee” means the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee of the Board as may be designated
by the Board to administer the Plan.

 

  (i) “Company” means United Continental Holdings, Inc., a corporation organized
under the laws of Delaware, together with any successor thereto.

 

  (j) “Disability” means disability of a Participant such as would entitle the
Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code; provided, however, if an amount payable pursuant to an Award
constitutes deferred compensation (within the meaning of Section 409A of the
Code) and payment of such amount is intended to be triggered pursuant to
Section 409A(a)(ii) of the Code by a Participant’s disability, such term shall
mean that the Participant is considered “disabled” within the meaning of
Section 409A of the Code.

 

  (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the regulations promulgated
thereunder.

 

  (l) “Exercise Price” means (i) in the case of Options, the price specified in
the applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (ii) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

 

  (m) “Fair Market Value” means a price that is based on the opening, closing,
actual, high, low, or average selling prices of a Share reported on the NYSE or
such other established stock exchange on which the Shares are principally traded
on the applicable date, the preceding trading day, the next succeeding trading
day, or an average of trading days, as determined by the Committee in its
discretion. Unless the Committee determines otherwise, Fair Market Value shall
be deemed to be equal to the reported closing price of a Share on the date as of
which such value is being determined or, if there shall be no reported
transactions for such date, on the preceding date for which transactions were
reported; provided, however, that if the Shares are not publicly traded at the
time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate and in accordance with Section 409A of the Code.

 

  (n) “Incentive Stock Option” means an option to purchase Shares from the
Company that (i) is granted under Section 6(b) of the Plan and (ii) is intended
to qualify for special Federal income tax treatment pursuant to Section 422 of
the Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.

 

2



--------------------------------------------------------------------------------

  (o) “Independent Director” means a member of the Board (i) who is neither an
employee of the Company nor an employee of any Affiliate, and (ii) who, at the
time of acting, is a “Non-Employee Director” under Rule 16b-3.

 

  (p) “IRS” means the Internal Revenue Service or any successor thereto and
includes the staff thereof.

 

  (q) “NYSE” means the New York Stock Exchange.

 

  (r) “Nonqualified Stock Option” means an option to purchase Shares from the
Company that (i) is granted under Section 6(b) of the Plan and (ii) is not an
Incentive Stock Option.

 

  (s) “Option” means an Incentive Stock Option or a Nonqualified Stock Option or
both, as the context requires.

 

  (t) “Participant” means any officer or employee (including any prospective
officer or employee) of the Company or its Affiliates who is eligible for an
Award under Section 5 and who is selected by the Committee to receive an Award
under the Plan or who receives a Rollover Award pursuant to Section 4(c).

 

  (u) “Performance Compensation Award” means an Award (other than an Option or
SAR) that (i) is intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code, (ii) is designated as a
Performance Compensation Award by the Committee and (iii) is granted to a
Participant pursuant to Section 6(e) of the Plan.

 

  (v) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award,
Performance Unit or Cash Incentive Award under the Plan.

 

  (w) “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award, Performance Unit or Cash
Incentive Award of a particular Participant, whether all, some portion but less
than all, or none of such Award has been earned for the Performance Period.

 

  (x) “Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

 

  (y) “Performance Period” means the one or more periods of time as the
Committee may select over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Compensation Award, Performance Unit or Cash Incentive
Award.

 

  (z) “Performance Unit” means an Award under Section 6(f) of the Plan that has
a value set by the Committee (or that is determined by reference to a valuation
formula specified by the Committee or the Fair Market Value of Shares), which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including without limitation, cash or Shares, or any
combination thereof, upon achievement of such Performance Goals during the
relevant Performance Period as the Committee shall establish at the time of such
Award or thereafter.

 

  (aa) “Person” means a “person” as such term is used in Section 13(d) of the
Exchange Act.

 

  (bb) “Plan” shall have the meaning specified in Section 1.

 

  (cc) “Prior Plan” shall have the meaning specified in Section 1.

 

  (dd) “Restricted Share” means a Share that is granted under Section 6(d) of
the Plan that is subject to certain transfer restrictions, forfeiture provisions
and/or other terms and conditions specified herein and in the applicable Award
Agreement.

 

  (ee) “RSU” means a restricted stock unit Award that is granted under Section
6(d) of the Plan and is designated as such in the applicable Award Agreement and
that represents an unfunded and unsecured promise to deliver Shares, cash, other
securities, other Awards or other property in accordance with the terms of the
applicable Award Agreement.

 

3



--------------------------------------------------------------------------------

  (ff) “Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act or any successor rule or regulation thereto as in effect
from time to time.

 

  (gg) “SAR” means a stock appreciation right Award that is granted under
Section 6(c) of the Plan and that represents an unfunded and unsecured promise
to deliver, Shares, cash, other securities, other Awards or other property equal
in value to the excess, if any, of the Fair Market Value per Share over the
Exercise Price per Share of the SAR, subject to the terms of the applicable
Award Agreement.

 

  (hh) “SEC” means the Securities and Exchange Commission or any successor
thereto and shall include the staff thereof.

 

  (ii) “Shares” means shares of common stock of the Company, par value $0.01 per
share, or such other securities of the Company (i) into which such shares shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 4(b).

 

  (jj) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses fifty percent (50%) or more of the total combined voting
power of all classes of its stock.

 

  (kk) “Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or SAR.

 

  (ll) “Termination of Employment” means a complete severance of an employee’s
relationship with the Company and all Affiliates for any reason; provided,
however, that if an amount payable pursuant to an Award constitutes deferred
compensation (within the meaning of Section 409A of the Code) and payment of
such amount is intended to be triggered pursuant to Section 409A(a)(i) of the
Code by a Participant’s separation from service, such term shall mean that the
Participant has experienced a “separation from service” within the meaning of
Section 409A of the Code.

 

  (mm) “Treasury Regulations” means all proposed, temporary and final
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

3. Administration

 

  (a) Composition of Committee. The Plan shall be administered by the Committee,
which shall be composed of one or more directors, as determined by the Board;
provided that, to the extent necessary to comply with the rules of the NYSE and
Rule 16b-3 and to satisfy any applicable requirements of Section 162(m) of the
Code and any other applicable laws or rules, the Committee shall be composed of
two or more directors, all of whom shall be Independent Directors and all of
whom shall (i) qualify as “outside directors” under Section 162(m) of the Code
and (ii) meet the independence requirements of the NYSE. Notwithstanding the
foregoing, in no event shall any action taken by the Committee be considered
void or be considered an act in contravention of the terms of the Plan solely as
a result of the failure by one or more members of the Committee to be an
Independent Director or to satisfy the requirements set forth in clause (i) or
(ii) of the immediately preceding sentence.

 

  (b)

Authority of Committee. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, but not limited to, the authority to
(i) designate Participants, (ii) determine the type or types of Awards to be
granted to a Participant, (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with, Awards, (iv) determine the terms and conditions of any
Awards, including imposing, incidental to the grant of an Award, conditions with
respect to the Award, such as limiting competitive employment or other
activities or requiring adherence to stock ownership guidelines, (v) determine
the vesting schedules of Awards and, if certain performance criteria must be
attained in order for an Award to vest or be settled or paid, establish such
performance criteria and certify whether, and to what extent, such performance
criteria have been attained, (vi) determine the treatment of an Award upon

 

4



--------------------------------------------------------------------------------

  various Termination of Employment events, including terminations due to
retirement, without cause or due to good reason, (vii) determine whether, to
what extent and under what circumstances Awards may be settled or exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended, (viii) determine whether, to what
extent and under what circumstances cash, Shares, other securities, other
Awards, other property and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee, (ix) interpret, administer, reconcile any inconsistency in,
correct any default in and/or supply any omission in, the Plan and any
instrument or agreement relating to, or Award made under, the Plan,
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan, (xi) accelerate the vesting or exercisability of, payment for or lapse of
restrictions on, Awards, (xii) amend an outstanding Award or grant a replacement
Award for an Award previously granted under the Plan if, in its sole discretion,
the Committee determines that (A) the tax consequences of such Award to the
Company or the Participant differ from those consequences that were expected to
occur on the date the Award was granted or (B) clarifications or interpretations
of, or changes to, tax law or regulations permit Awards to be granted that have
more favorable tax consequences than initially anticipated; provided, however,
that in no event may any Award be amended or any replacement Award be granted in
a manner that would violate the prohibitions on repricing of Options and SARs,
as set forth in clauses (i), (ii) and (iii) of Section 7(b), and (xii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

 

  (c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole and plenary discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including the Company, any Affiliate, any Participant,
any holder or beneficiary of any Award and any stockholder.

 

  (d) Indemnification. No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company from and against (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the Company’s
Amended and Restated Certificate of Incorporation or Amended and Restated
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.

 

  (e) Delegation of Authority. The Committee may delegate some or all of its
power and authority hereunder to the Board (or any members thereof) or, subject
to applicable law, to a subcommittee of the Board, a member of the Board, or to
one or more senior officers of the Company as the Committee deems appropriate,
provided, however, that (i) the Committee may not delegate its power and
authority to the Board (or any members thereof) or senior officers of the
Company with regard to the grant of an award to any person who is a “covered
employee” within the meaning of Section 162(m) of the Code or who, in the
Committee’s judgment, is likely to be a covered employee at any time during the
period an award hereunder to such employee would be outstanding and (ii) the
Committee may not delegate its power and authority to a member of the Board or
senior officers of the Company with regard to the selection for participation in
this Plan of an officer or other employee subject to Section 16 of the Exchange
Act or decisions concerning the timing, pricing or amount of an award to such an
officer or other employee.

 

5



--------------------------------------------------------------------------------

4. Shares Available for Awards; Cash Payable Pursuant to Awards

 

  (a) Shares and Cash Available. Subject to adjustment as provided in Section
4(b), the maximum aggregate number of Shares that may be delivered pursuant to
Awards granted under the Plan, other than Substitute Awards, shall be equal to
10,000,000, all of which may be delivered pursuant to Incentive Stock Options.
Each Share with respect to which any Award denominated in Shares is granted
under the Plan shall reduce the aggregate number of Shares that may be delivered
under the Plan by one.

Upon exercise of a stock-settled SAR, each Share with respect to which such
stock-settled SAR is exercised shall be counted as one Share against the maximum
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan as provided above, regardless of the number of Shares actually
delivered upon settlement of such stock-settled SAR.

If, after the effective date of the Plan, any Award granted under the Plan or
the Prior Plan, other than a Substitute Award, (1) is forfeited, or otherwise
expires, terminates or is canceled without the delivery of all Shares subject
thereto (including the forfeiture of Shares subject to a performance-based award
due to the failure to achieve the maximum level of performance), or (2) is
settled in cash, then, in the case of clauses (1) and (2), the number of Shares
subject to such Award that were not issued with respect to such Award shall
again be available under this Plan. In addition, the Shares subject to an Award
under this Plan or a Prior Plan shall again be available for issuance under this
Plan if such Shares are Shares delivered to or withheld by the Company to pay
the withholding taxes related to an outstanding Award. For the avoidance of
doubt, any Award granted under the Plan that in accordance with its terms may
only be settled in cash, including cash-settled RSUs, shall not reduce the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing, Shares subject to an Award under this Plan or a Prior Plan shall not
again be available for issuance under this Plan if such Shares are (x) Shares
that were subject to an Option or stock-settled SAR and were not issued or
delivered upon the net settlement or net exercise of such Option or SAR,
(y) Shares delivered to or withheld by the Company to pay the purchase price
related to an outstanding Award or (z) Shares repurchased by the Company on the
open market with the proceeds of an Option exercise.

The number of Shares available for awards under this Plan shall not be reduced
by (i) the number of Shares subject to Substitute Awards or (ii) available
shares under a stockholder approved plan of a company or other entity which was
a party to a corporate transaction with the Company (as appropriately adjusted
to reflect such corporate transaction) which become subject to Awards granted
under this Plan (subject to applicable stock exchange requirements).

Subject to adjustment as provided in Section 4(b), (A) in the case of Awards
that are settled in Shares, the maximum aggregate number of Shares with respect
to which Awards may be granted to any Participant in any fiscal year of the
Company under the Plan shall be 1,000,000 (each such Share counting as one Share
for purposes of this clause (A)), and (B) in the case of Awards that are settled
in cash based on the Fair Market Value of a Share, the maximum aggregate amount
of cash that may be paid pursuant to Awards granted to any Participant in any
fiscal year of the Company under the Plan shall be equal to the per Share Fair
Market Value as of the relevant vesting, payment or settlement date multiplied
by the number of Shares described in the preceding clause (A). In the case of
all Awards other than those described in the preceding sentence, the maximum
aggregate amount of cash and other property (valued at its Fair Market Value)
other than Shares that may be paid or delivered pursuant to Awards under the
Plan to any Participant in any fiscal year of the Company shall be equal to
$10,000,000. Notwithstanding the foregoing, each of the per person limits set
forth in this paragraph shall be multiplied by two for Awards granted to a
Participant in the year in which such Participant’s employment with the Company
commences.

 

  (b) Adjustments for Changes in Capitalization and Similar Events.

 

  (i)

In the event of any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, rights offering, stock split,

 

6



--------------------------------------------------------------------------------

  reverse stock split, split-up or spin-off or any other event that constitutes
an “equity restructuring” (within the meaning of Financial Accounting Standards
Board Accounting Standards Codification Topic 718, Compensation—Stock
Compensation or any successor or replacement accounting standard) with respect
to Shares, the Committee shall, in the manner determined by the Committee to be
appropriate or desirable, adjust any or all of (A) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, including (1) the maximum aggregate
number of Shares that may be delivered pursuant to Awards granted under the Plan
(including pursuant to Incentive Stock Options) and (2) the maximum number of
Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted to any
Participant in any fiscal year of the Company, in each case, as provided in
Section 4(a), and (B) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards or to which outstanding
Awards relate and (2) the Exercise Price, if applicable, with respect to any
Award; provided, that, such adjustments to be made in the case of outstanding
Options and SARs shall be in accordance with Section 409A of the Code.

 

  (ii) In the event that the Committee determines that any reorganization,
merger, consolidation, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee in its discretion to be appropriate or desirable, then the
Committee may (A) in such manner as it may deem appropriate or desirable, adjust
any or all of (1) the number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted, including (X) the maximum aggregate number of Shares that may be
delivered pursuant to Awards granted under the Plan and (Y) the maximum number
of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted to any
Participant in any fiscal year of the Company, in each case, as provided in
Section 4(a), and (2) the terms of any outstanding Award, including (X) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards or to which outstanding
Awards relate and (Y) the Exercise Price, if applicable, with respect to any
Award, (B) if deemed appropriate or desirable by the Committee, make provision
for a cash payment to the holder of an outstanding Award in consideration for
the cancelation of such Award, including, in the case of an outstanding Option
or SAR, a cash payment to the holder of such Option or SAR in consideration for
the cancelation of such Option or SAR in an amount equal to the excess, if any,
of the Fair Market Value (as of a date specified by the Committee) of the Shares
subject to such Option or SAR over the aggregate Exercise Price of such Option
or SAR and (C) if deemed appropriate or desirable by the Committee, cancel and
terminate any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR
without any payment or consideration therefor.

 

  (c) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

5. Eligibility

Any officer or employee (including any prospective officer or employee) of the
Company or any of its Affiliates shall be eligible to be designated a
Participant.

6. Awards

 

  (a) Types of Awards. Awards may be made under the Plan in the form of
(i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v) Performance
Compensation Awards, (vi) Performance Units, (vii) Cash Incentive Awards, and
(viii) other equity-based or equity-related Awards that the Committee determines
are consistent with the purpose of the Plan and the interests of the Company.
Awards may be granted in tandem with other Awards. No Incentive Stock Option
(other than an Incentive Stock Option that may be assumed or issued by the
Company in connection with a transaction to which Section 424(a) of the Code
applies) may be granted to a person who is ineligible to receive an Incentive
Stock Option under the Code.

 

7



--------------------------------------------------------------------------------

  (b) Options.

 

  (i) Grant. Subject to the provisions of the Plan, the Committee shall have
sole and plenary authority to determine (A) the Participants to whom Options
shall be granted, (B) subject to Section 4(a), the number of Shares subject to
Options to be granted to each Participant, (C) whether each Option will be an
Incentive Stock Option or a Nonqualified Stock Option and (D) the conditions and
limitations applicable to the vesting and exercise of each Option. In the case
of Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code and any regulations related thereto, as may be amended from time to time.
All Options granted under the Plan shall be Nonqualified Stock Options unless
the applicable Award Agreement expressly states that the Option is intended to
be an Incentive Stock Option. If an Option is intended to be an Incentive Stock
Option, and if, for any reason, such Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Nonqualified Stock Options. Options are intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code.

 

  (ii) Exercise Price. The Exercise Price of each Share covered by an Option
shall be not less than 100% of the Fair Market Value of such Share, determined
as of the date the Option is granted; provided, however, in the case of an
Incentive Stock Option granted to an employee who, at the time of the grant of
such Option, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any parent or Subsidiary, the per-Share
Exercise Price shall be no less than the price (currently 110% of Fair Market
Value) required by the Code on the date of the grant.

Notwithstanding the foregoing, in the case of an Option that is a Substitute
Award, the per-Share Exercise Price of the Shares subject to such Option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the Shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.

 

  (iii) Vesting and Exercise. Each Option shall be vested and exercisable at
such times, in such manner and subject to such terms and conditions as the
Committee may, in its sole and plenary discretion, specify in the applicable
Award Agreement or thereafter. Except as otherwise specified by the Committee in
the applicable Award Agreement, an Option may only be exercised to the extent
that it has already vested at the time of exercise. An Option shall be deemed to
be exercised when written or electronic notice of such exercise has been given
to the Company in accordance with the terms of the Award by the person entitled
to exercise the Award and full payment pursuant to Section 6(b)(iv) for the
Shares with respect to which the Award is exercised has been received by the
Company. Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available for sale under the Option and,
except as expressly set forth in Sections 4(a) and 4(c), in the number of Shares
that may be available for purposes of the Plan, by the number of Shares as to
which the Option is exercised. The Committee may impose such conditions with
respect to the exercise of Options, including, without limitation, any
conditions relating to the application of Federal or state securities laws, as
it may deem necessary or advisable. In the event of a Participant’s Termination
of Employment due to death or Disability, the terms of Section 9(a) shall apply
with respect to such Participant’s outstanding Options.

 

  (iv)

Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the aggregate Exercise Price therefor is received by
the Company, and the Participant has paid to the Company (or the Company has
withheld in accordance with Section 10(d)) an amount equal to any Federal,
state, local and foreign income and employment taxes required to be withheld.
Such payments may be made in cash (or its equivalent) or, in the Committee’s
sole and plenary

 

8



--------------------------------------------------------------------------------

  discretion as specified in the Award Agreement, (1) by delivery (either actual
delivery or by attestation procedures established by the Company) of Shares
(2) authorizing the Company to withhold whole Shares, (3) if there shall be a
public market for the Shares at such time, subject to such rules as may be
established by the Committee, through delivery of irrevocable instructions to a
broker to sell the Shares otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the aggregate Exercise
Price, or (4) through any other method (or combination of methods) as approved
by the Committee; provided that the combined value of all cash and cash
equivalents and the Fair Market Value of any such Shares so tendered to or
withheld by the Company, together with any Shares tendered to or withheld by the
Company in accordance with Section 10(d), as of the date of such tender or
withholding is at least equal to such aggregate Exercise Price and the amount of
any Federal, state, local or foreign income or employment taxes required to be
withheld, if applicable.

 

  (v) Dividend Equivalents. Notwithstanding anything in an Award Agreement to
the contrary, the holder of an Option shall not be entitled to receive dividend
equivalents with respect to the number of Shares subject to such Option.

 

  (vi) Automatic Exercise. The Company may, in its discretion, provide in an
Award Agreement or adopt procedures that an Option outstanding on the last
business day of the term of such Option (the “Automatic Exercise Date”) that has
a “Specified Minimum Value” shall be automatically and without further action by
the Participant (or in the event of the Participant’s death, the participant’s
personal representative or estate), be exercised on the Automatic Exercise Date.
Payment of the Exercise Price may be made pursuant to such procedures as may be
approved by the Company from time to time and the Company shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 10(d). For purposes of this Section 6(b)(vi), the
term “Specified Minimum Value” means that the Fair Market Value per Share
exceeds the Exercise Price of a Share subject to an expiring Option by at least
$0.50 cents per Share or such other amount as the Company shall determine from
time to time. The Company may elect to discontinue the automatic exercise of
Options pursuant to this Section 6(b)(vi) at any time upon notice to a
Participant or to apply the automatic exercise feature only to certain groups of
Participants. The automatic exercise of an Option pursuant to this
Section 6(b)(vi) shall apply only to an Option that has been timely accepted by
a Participant under procedures specified by the Company from time to time.

 

  (vii) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine and set forth in the
Award Agreement, the vesting criteria, term, methods of exercise and any other
terms and conditions of any Option; provided, however, that in no event may any
Option be exercisable after the tenth anniversary of the date the Option is
granted. Provisions relating to exercisability of Options following Termination
of Employment will be determined pursuant to Section 9(a) or as set forth in the
applicable Award Agreement. Any determination by the Committee that is made
pursuant to this Section 6(b)(viii) may be changed by the Committee from time to
time and may govern the exercise of Options granted or exercised thereafter.

 

  (c) SARs.

 

  (i) Grant. Subject to the provisions of the Plan, the Committee shall have
sole and plenary authority to determine (A) the Participants to whom SARs shall
be granted, (B) subject to Section 4(a), the number of Shares subject to SARs to
be granted to each Participant, (C) the Exercise Price thereof and (D) the
conditions and limitations applicable to the exercise thereof. SARs are intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code.

 

  (ii) Exercise Price. The Exercise Price of each Share covered by a SAR shall
be not less than 100% of the Fair Market Value of such Share, determined as of
the date the SAR is granted; provided, however, that the Exercise Price of an
SAR granted in tandem with an Option shall be the per-Share Exercise Price of
the related Option.

Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the per-Share Exercise Price of the shares subject to such SAR may be less than
100% of the Fair Market Value per Share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as

 

9



--------------------------------------------------------------------------------

of the date such Substitute Award is granted) of the Shares subject to the
Substitute Award, over (b) the aggregate base price thereof does not exceed the
excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate base price of such shares.

 

  (iii) Exercise. A SAR shall entitle the Participant to receive an amount upon
exercise equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the SAR over the Exercise Price thereof. The Committee shall
determine and specify in the Award Agreement, in its sole and plenary
discretion, whether a SAR shall be settled in cash, Shares, other securities,
other Awards, other property or a combination of any of the foregoing.

 

  (iv) Dividend Equivalents. Notwithstanding anything in an Award Agreement to
the contrary, the holder of an SAR shall not be entitled to receive dividend
equivalents with respect to the number of Shares subject to such SAR.

 

  (v) Automatic Exercise. The Company may, in its discretion, provide in an
Award Agreement or adopt procedures that an SAR outstanding on the last business
day of the term of such SAR (the “Automatic Exercise Date”) that has a
“Specified Minimum Value” shall be automatically and without further action by
the Participant (or in the event of the Participant’s death, the participant’s
personal representative or estate), be exercised on the Automatic Exercise Date.
Payment of the Exercise Price may be made pursuant to such procedures as may be
approved by the Company from time to time and the Company shall deduct or
withhold an amount sufficient to satisfy all taxes associated with such exercise
in accordance with Section 10(d). For purposes of this Section 6(c)(v), the term
“Specified Minimum Value” means that the Fair Market Value per Share exceeds the
Exercise Price of a Share subject to an expiring SAR by at least $0.50 cents per
Share or such other amount as the Company shall determine from time to time. The
Company may elect to discontinue the automatic exercise of SARs pursuant to this
Section 6(c)(v) at any time upon notice to a Participant or to apply the
automatic exercise feature only to certain groups of Participants. The automatic
exercise of an SAR pursuant to this Section 6(c)(v) shall apply only to an SAR
that has been timely accepted by a Participant under procedures specified by the
Company from time to time.

 

  (vi) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine and set forth in the
Award Agreement, the vesting criteria, term, methods of exercise and any other
terms and conditions of any SAR; provided, however, that in no event may any SAR
be exercisable after the tenth anniversary of the date the SAR is granted.
Provisions relating to exercisability of SARs following Termination of
Employment will be determined pursuant to Section 9(a) or as set forth in the
applicable Award Agreement. Any determination by the Committee that is made
pursuant to this Section 6(c)(vi) may be changed by the Committee from time to
time and may govern the exercise of SARs granted or exercised thereafter.

 

  (d) Restricted Shares and RSUs.

 

  (i) Grant. Subject to the provisions of the Plan, the Committee shall have
sole and plenary authority to determine (A) the Participants to whom Restricted
Shares and RSUs shall be granted, (B) subject to Section 4(a), the number of
Restricted Shares and the number of Shares subject to RSUs to be granted to each
Participant, (C) the duration of the period during which, and the conditions, if
any, under which, the Restricted Shares and RSUs may vest or may be forfeited to
the Company and (D) the other terms and conditions of such Awards.

 

  (ii) Transfer Restrictions. Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement. Restricted Shares
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
applicable Participant, such certificates must bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, and the Company may, at its discretion, retain physical
possession of such certificates until such time as all applicable restrictions
lapse. If the Restricted Shares shall be held by a custodian in book entry form,
restrictions on such Shares shall be duly noted.

 

10



--------------------------------------------------------------------------------

  (iii) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to
one Share or shall have a value equal to the Fair Market Value of one Share.
RSUs shall be paid in cash, Shares, other securities, other Awards or other
property, as determined in the sole and plenary discretion of the Committee and
set forth in the applicable Award Agreement, upon the lapse of restrictions
applicable thereto, or otherwise in accordance with the applicable Award
Agreement. If a Restricted Share or an RSU is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code, unless the
grant of such Restricted Share or RSU is contingent on satisfaction of the
requirements for the payment of “qualified performance-based compensation” under
Section 162(m) of the Code, all requirements set forth in Section 6(e) must be
satisfied in order for the restrictions applicable thereto to lapse. In the
event of a Participant’s Termination of Employment due to death or Disability,
such Participant’s outstanding Restricted Shares and RSUs shall be governed by
Section 9(a) or as set forth in the applicable Award Agreement.

 

  (e) Performance Compensation Awards.

 

  (i) General. The Committee shall have the authority, at the time of grant of
any Award, to designate an Award (other than an Option or SAR) as a Performance
Compensation Award in order for such Award to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code.

 

  (ii) Eligibility. The Committee shall, in its sole discretion, designate
within the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant as eligible to receive
an Award hereunder for a Performance Period shall not in any manner entitle such
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 6(e). Moreover, designation of a Participant as eligible to receive
an Award hereunder for a particular Performance Period shall not require
designation of such Participant as eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

 

  (iii) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select (A) the length of such Performance Period, (B) the type(s)
of Performance Compensation Awards to be issued, (C) the Performance Criteria
that will be used to establish the Performance Goal(s), (D) the kind(s) and/or
level(s) of the Performance Goals(s) that is (are) to apply to the Company or
any of its Subsidiaries, Affiliates, divisions or operational units, or any
combination of the foregoing, and (E) the Performance Formula. Within the first
90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), the Committee shall, with regard to
the Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence and record the same in writing.

 

  (iv) Performance Criteria. Notwithstanding the foregoing, the Performance
Criteria that will be used to establish the Performance Goal(s) with respect to
Performance Compensation Awards shall be based on the attainment of specific
levels of performance of the Company or any of its Subsidiaries, Affiliates,
divisions or operational units, or any combination of the foregoing, and shall
be limited to the following:

 

  (A) net income before or after taxes,

 

11



--------------------------------------------------------------------------------

  (B) earnings before interest, taxes, depreciation and amortization (“EBITDA”)
or EBITDA margin,

 

  (C) earnings before interest, taxes, depreciation, amortization and rent,

 

  (D) operating income,

 

  (E) earnings per share,

 

  (F) total shareholder return, return on shareholders’ equity, or shareholder
value appreciation,

 

  (G) return on investment or capital,

 

  (H) return on assets,

 

  (I) net operating profit,

 

  (J) share price,

 

  (K) profitability/profit margins,

 

  (L) market share (in the aggregate or by segment),

 

  (M) revenues or sales (in the aggregate or by segment) (based on units and/or
dollars),

 

  (N) costs (including cost reductions or costs by category (e.g. interest
expense),

 

  (O) cash flow,

 

  (P) cost per available seat mile (CASM),

 

  (Q) CASM ex-fuel,

 

  (R) economic value added, or

 

  (S) strategic business criteria, consisting of one or more objectives based on
meeting specified goals relating to on-time arrivals, on-time departures,
baggage delivery, customer satisfaction, employee satisfaction, or any
combination of the foregoing.

Such performance criteria may be applied on an absolute basis and/or be relative
to one or more peer companies of the Company or indices or any combination
thereof. To the extent required under Section 162(m) of the Code, the Committee
shall, within the first 90 days of the applicable Performance Period (or, if
shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective manner the method of calculating the Performance Criteria
it selects to use for such Performance Period.

 

  (v) Modification of Performance Goals. The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its sole and plenary discretion, to include or
exclude objectively determinable components of any performance measure,
including, without limitation, foreign exchange gains and losses, asset
writedowns, acquisitions and divestitures, change in fiscal year, unbudgeted
capital expenditures, special charges such as restructuring or impairment
charges, debt refinancing costs, extraordinary or noncash items, unusual,
infrequently occurring, nonrecurring or one-time events affecting the Company or
its financial statements or changes in law or accounting principles.

 

12



--------------------------------------------------------------------------------

  (vi) Payment of Performance Compensation Awards.

 

  (A) Condition to Receipt of Payment. A Participant must be employed by the
Company or one of its Affiliates on the last day of a Performance Period to be
eligible for payment in respect of a Performance Compensation Award for such
Performance Period. Notwithstanding the foregoing and to the extent permitted by
Section 162(m) of the Code, in the discretion of the Committee, Performance
Compensation Awards may be paid to Participants who have retired or whose
employment has terminated prior to the last day of the Performance Period for
which a Performance Compensation Award is made, or to the designee or estate of
a Participant who died prior to the last day of a Performance Period.

 

  (B) Limitation. Except as otherwise permitted by Section 162(m) of the Code, a
Participant shall be eligible to receive payments in respect of a Performance
Compensation Award only to the extent that (1) the Performance Goal(s) for the
relevant Performance Period are achieved and certified by the Committee in
accordance with Section 6(e)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that the Participant’s Performance
Compensation Award has been earned for such Performance Period.

 

  (C) Certification. Following the completion of a Performance Period and prior
to the payment of the Performance Compensation Award, the Committee shall meet
to review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, to calculate and
certify in writing that amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the actual size of each Participant’s Performance Compensation Award
for the Performance Period and, in so doing, may apply negative discretion as
authorized by Section 6(e)(vi)(D).

 

  (D) Negative Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
its sole and plenary discretion, reduce or eliminate the amount of the Award
earned in the Performance Period, even if applicable Performance Goals have been
attained and, in exercising such discretion, may consider additional performance
criteria, whether or not listed herein.

 

  (E) Discretion. Except as otherwise permitted by Section 162(m) of the Code,
in no event shall any discretionary authority granted to the Committee by the
Plan be used to (1) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or to increase the payment with
respect to a Performance Compensation Award above the resulting payment level
from the achievement of the Performance Goals, (2) increase a Performance
Compensation Award for any Participant at any time after the first 90 days of
the Performance Period (or, if shorter, the maximum period allowed under Section
162(m) of the Code) or (3) increase a Performance Compensation Award above the
maximum amount payable under Section 4(a) of the Plan.

 

  (F) Form of Payment. In the case of any Performance Compensation Award that is
subject to performance-based vesting conditions, such Performance Compensation
Award shall be payable, in the discretion of the Committee, in cash or in
Restricted Shares, RSUs or fully vested Shares of equivalent value, in each
case, as specified in the Award Agreement, and shall be subject to such other
terms as determined by the Committee in its discretion and set forth in the
Award Agreement. The number of Restricted Shares, RSUs or Shares that is
equivalent in value to a dollar amount shall be determined in accordance with a
methodology specified by the Committee within the first 90 days of the relevant
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code).

 

13



--------------------------------------------------------------------------------

  (f) Performance Units.

 

  (i) Grant. Subject to the provisions of the Plan, the Committee shall have
sole and plenary authority to determine the Participants to whom Performance
Units shall be granted.

 

  (ii) Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set Performance Goals in its discretion which, depending on the extent to
which they are met during a Performance Period, will determine in accordance
with Section 4(a) the number and/or value of Performance Units that will be paid
out to the Participant.

 

  (iii) Earning of Performance Units. Subject to the provisions of the Plan,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive a payout of the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined by the Committee, in its sole and plenary discretion, as a function
of the extent to which the corresponding Performance Goals have been achieved.

 

  (iv) Form and Timing of Payment of Performance Units. Subject to the
provisions of the Plan, the Committee, in its sole and plenary discretion, may
pay earned Performance Units in the form of cash or in Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions in the applicable
Award Agreement deemed appropriate by the Committee. The determination of the
Committee with respect to the form and timing of payout of such Awards shall be
set forth in the applicable Award Agreement. If a Performance Unit is intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, all requirements set forth in Section 6(e) must be satisfied in order
for a Participant to be entitled to payment.

 

  (g) Cash Incentive Awards. Subject to the provisions of the Plan, the
Committee, in its sole and plenary discretion, shall have the authority to grant
Cash Incentive Awards. Subject to Section 4(a), the Committee shall establish
Cash Incentive Award levels to determine the amount of a Cash Incentive Award
payable upon the attainment of Performance Goals. If a Cash Incentive Award is
intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, all requirements set forth in Section 6(e) must be
satisfied in order for a Participant to be entitled to payment.

 

  (h) Other Stock-Based Awards. Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including, but not limited to,
fully vested Shares) in such amounts and subject to such terms and conditions as
the Committee shall determine, provided that any such Awards must comply, to the
extent deemed desirable by the Committee, with Rule 16b-3 and applicable law.

 

  (i) Dividends and Dividend Equivalents. In the sole and plenary discretion of
the Committee, an Award, other than an Option or SAR or a Cash Incentive Award,
may provide the Participant with dividends or dividend equivalents, payable in
cash, Shares, other securities, other Awards or other property on such terms and
conditions as may be determined by the Committee in its sole and plenary
discretion, including, without limitation, (A) withholding of such amounts by
the Company subject to vesting of the Award or (B) reinvestment in additional
Shares, Restricted Shares or other Awards; provided, however, that any dividends
or dividend equivalents shall be subject to the same restrictions as the
underlying Award to which they relate.

7. Amendment and Termination

 

  (a)

Amendments to the Plan. Subject to any applicable law or government regulation,
to any requirement that must be satisfied if the Plan is intended to be a
shareholder-approved plan for purposes of Section 162(m) of the Code, and to the
rules of the NYSE or any successor exchange or quotation system on which the
Shares may be listed or quoted, the Plan may be amended, modified or terminated
by the Board without the approval of the stockholders of the Company, except
that stockholder approval shall be required for any amendment that would
(i) increase the maximum number of Shares for which Awards may be granted under
the Plan or increase the maximum number of Shares that may be delivered pursuant
to Incentive Stock Options granted under the Plan; provided, however, that any
adjustment under Section 4(b) shall not

 

14



--------------------------------------------------------------------------------

  constitute an increase for purposes of this Section 7(a), or (ii) change the
class of employees eligible to participate in the Plan. No amendment,
modification or termination of the Plan may, without the consent of the
Participant to whom any Award shall theretofor have been granted, materially and
adversely affect the rights of such Participant (or his or her transferee) under
such Award, unless otherwise provided by the Committee in the applicable Award
Agreement.

 

  (b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the applicable Participant, holder or
beneficiary. Notwithstanding the preceding sentence or any other provision of
the Plan, in no event may any Option or SAR (i) be amended to decrease the
Exercise Price thereof, (ii) be cancelled at a time when its Exercise Price
exceeds the Fair Market Value of the underlying Shares in exchange for another
Award or any cash payment or (iii) be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or SAR, unless
such amendment, cancellation, or action is approved by the Company’s
stockholders, it being understood that an adjustment to the Exercise Price of an
Option or SAR that is made in accordance with Section 4(b) or Section 8(a) shall
not be considered a reduction in Exercise Price or “repricing” of such Option or
SAR.

 

  (c) Adjustment of Awards Upon the Occurrence of Certain Unusual, Infrequently
Occurring or Nonrecurring Events. Subject to Section 6(e)(v) and the final
sentence of Section 7(b), the Committee is hereby authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual, infrequently occurring, nonrecurring or one-time events
(including, without limitation, the events described in Section 4(b) or the
occurrence of a Change of Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange, accounting principles or law (i) whenever the
Committee, in its sole and plenary discretion, determines that such adjustments
are appropriate or desirable, including, without limitation, providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event, (ii) if deemed appropriate
or desirable by the Committee, in its sole and plenary discretion, by providing
for a cash payment to the holder of an Award in consideration for the
cancelation of such Award, including, in the case of an outstanding Option or
SAR, a cash payment to the holder of such Option or SAR in consideration for the
cancelation of such Option or SAR in an amount equal to the excess, if any, of
the Fair Market Value (as of a date specified by the Committee) of the Shares
subject to such Option or SAR over the aggregate Exercise Price of such Option
or SAR and (iii) if deemed appropriate or desirable by the Committee, in its
sole and plenary discretion, by canceling and terminating any Option or SAR
having a per Share Exercise Price equal to, or in excess of, the Fair Market
Value of a Share subject to such Option or SAR without any payment or
consideration therefor.

8. Change of Control

Subject to the terms of the applicable Award Agreements, in the event of a
“Change of Control,” the Board, as constituted prior to the Change of Control,
may, in its discretion:

 

  (a) require that (A) some or all outstanding Options and SARs shall become
exercisable in full or in part upon the Change of Control or a subsequent
Termination of Employment (other than voluntary or for cause termination
events), (B) the time-based vesting requirements applicable to some or all
outstanding Restricted Shares, RSUs or other Awards shall lapse in full or in
part upon the Change of Control or subsequent Termination of Employment (other
than voluntary or for cause termination events), (C) the Performance Period
applicable to some or all outstanding awards shall lapse in full or in part, and
(D) the Performance Goals applicable to some or all outstanding awards shall be
deemed to be satisfied at the target or actual level of performance;

 

  (b) require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change of Control, or
a parent corporation thereof, be substituted for some or all of the Shares
subject to an outstanding Award, with an appropriate and equitable adjustment to
such award as determined by the Committee or the Board in accordance with
Section 4(b) and Section 409A of the Code; and/or

 

15



--------------------------------------------------------------------------------

  (c) require outstanding Awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive, as of the date of the Change of Control or as
otherwise required under Section 409A of the Code, (I) a cash payment in an
amount equal to (A) in the case of an Option or an SAR, the aggregate number of
Shares then subject to the portion of such Option or SAR surrendered, whether or
not vested or exercisable, multiplied by the excess, if any, of the Fair Market
Value of a Share as of the date of the Change of Control, over the per-Share
Exercise Price subject to such Option or SAR, (B) in the case of a Restricted
Share, RSU, or other Award denominated in Shares, the number of Shares then
subject to the portion of such Award surrendered to the extent the Performance
Goals applicable to such Award have been satisfied or are deemed satisfied
pursuant to Section 8(a) above, whether or not vested, multiplied by the Fair
Market Value of a Share as of the date of the Change of Control, and (C) in the
case of an Award denominated in cash, the value of the Award then subject to the
portion of such Award surrendered to the extent the Performance Goals applicable
to such Award have been satisfied or are deemed satisfied pursuant to
Section 8(a) above; (II) shares of capital stock of the corporation resulting
from or succeeding to the business of the Company pursuant to such Change of
Control, or a parent corporation thereof, having a fair market value not less
than the amount determined under clause (I) above; or (III) a combination of the
payment of cash pursuant to clause (I) above and the issuance of shares pursuant
to clause (II) above.

9. Effect of Termination of Employment

 

  (a) Termination of Employment Due to Death or Disability. Except as otherwise
provided for in an Award Agreement, in the event of a Participant’s Termination
of Employment by reason of death or Disability (i) all outstanding Options and
SARs then held by the Participant that are subject to vesting based solely on
the Participant’s continued employment shall become immediately vested and
exercisable in full and shall remain exercisable for a period of 12 months after
such termination (but in no event after the tenth anniversary of the date of
grant of any such Option or SAR), (ii) all outstanding Restricted Shares and
RSUs then held by the Participant that are subject to vesting based solely on
the Participant’s continued employment shall become fully vested and (iii) all
outstanding Awards then held by the Participant that are subject to
performance-based vesting criteria will vest at the “target” performance level
on a prorated basis based on the number of days elapsed during the applicable
Performance Period up to and including the date of Termination of Employment due
to death or Disability

 

  (b) Termination of Employment for Reasons Other than Death or Disability. In
the event of a Participant’s Termination of Employment for any reason other than
death or Disability, or if a Participant is employed by an Affiliate of the
Company and the entity ceases to be an Affiliate of the Company (unless the
Participant continues in the employ of the Company or another Affiliate), the
Committee shall determine, in its sole and plenary discretion, the treatment of
any outstanding Awards held by the Participant.

10. General Provisions

 

  (a) Nontransferability. During the Participant’s lifetime each Award (and any
rights and obligations thereunder) shall be exercisable only by the Participant,
or, if permissible under applicable law, by the Participant’s legal guardian or
representative, and no Award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that (i) the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance and (ii) unless prohibited by the applicable Award
Agreement, Awards may be transferred for no consideration to immediate family
members, family partnerships and family trusts and other individuals and
entities that are considered “family members” within the meaning of the
instructions to Registration Statements on Form S-8 under the Securities Act of
1933, as amended; provided, however, that Incentive Stock Options granted under
the Plan shall not be transferable in any way that would violate
Section 1.422-2(a)(2) of the Treasury Regulations and in no event may any Award
(or any rights and obligations thereunder) be transferred to a third party in
exchange for value. All terms and conditions of the Plan and all Award
Agreements shall be binding upon any permitted successors and assigns.

 

16



--------------------------------------------------------------------------------

  (b) No Rights to Awards. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants or holders or beneficiaries of Awards. The terms and conditions
of Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

 

  (c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC, the
NYSE or any other stock exchange or quotation system upon which such Shares or
other securities are then listed or reported and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

  (d) Withholding.

 

  (i) Authority to Withhold. A Participant may be required to pay to the Company
or any Affiliate, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant, the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding taxes in respect of an
Award, its exercise or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
taxes.

 

  (ii) Alternative Ways to Satisfy Withholding Liability. Without limiting the
generality of clause (i) above, a Participant may satisfy, in whole or in part,
the foregoing withholding liability by delivery of cash, Shares owned by the
Participant (which are not subject to any pledge or other security interest)
having a Fair Market Value equal to such withholding liability or, to the extent
permitted by the Company, by having the Company withhold from the number of
Shares otherwise issuable pursuant to the exercise of the Option or SAR, or the
lapse of the restrictions on any other Award (in the case of SARs and other
Awards, if such SARs and other Awards are settled in Shares), a number of Shares
having a Fair Market Value equal to such withholding liability, or any
combination of the foregoing methods.

 

  (iii) Shares to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate (or, if permitted by the Company, such other rate as will not
cause adverse accounting consequences under the accounting rules then in effect,
and is permitted under applicable IRS withholding rules). Any fraction of a
Share which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by the Award holder.

 

  (e) Section 409A.

 

  (i) It is intended that the provisions of the Plan comply with, or be exempt
from, Section 409A of the Code, and all provisions of the Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.

 

  (ii) No Participant or the creditors or beneficiaries of a Participant shall
have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to any
Participant or for the benefit of any Participant under the Plan may not be
reduced by, or offset against, any amount owing by any such Participant to the
Company or any of its Affiliates.

 

17



--------------------------------------------------------------------------------

  (iii) If, at the time of a Participant’s “separation from service” (within the
meaning of Section 409A of the Code), (A) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(B) the Company shall make a good faith determination that an amount payable
pursuant to an Award constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its sole discretion, or as otherwise provided in any applicable
individual agreement between the Company and the relevant Participant.

 

  (iv) Notwithstanding any provision of the Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to any Award as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such Participant or for such Participant’s account in
connection with an Award (including any taxes and penalties under Section 409A
of the Code), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold such Participant harmless from any or
all of such taxes or penalties.

 

  (f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto.
Notwithstanding anything contained herein to the contrary, the Committee may
approve an Award Agreement that, upon the termination of a Participant’s
employment, provides that, or may, in its sole discretion based on a review of
all relevant facts and circumstances, otherwise take action regarding an Award
Agreement such that (i) any or all outstanding Options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the time-based vesting
requirements applicable to any outstanding Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding award shall
lapse and (iv) the Performance Goals applicable to any outstanding award (if
any) shall be deemed to be satisfied at the target or any other level.

 

  (g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares, other types of equity-based awards
(subject to stockholder approval if such approval is required) and cash
incentive awards, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

  (h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an officer or employee of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

  (i) No Rights as Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall be entitled to the rights of a
stockholder (including the right to vote and receive dividends) in respect of
such Restricted Shares; provided, however, that any dividends paid with respect
to Restricted Shares shall be subject to the same vesting conditions as
applicable to the underlying Restricted Shares. Except as otherwise provided in
Section 4(b), Section 7(c) or the applicable Award Agreement, no adjustments
shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.

 

18



--------------------------------------------------------------------------------

  (j) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

  (k) Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, Person or Award and the remainder of
the Plan and any such Award shall remain in full force and effect.

 

  (l) Other Laws; Restrictions on Transfer of Shares. The Committee may refuse
to issue or transfer any Shares or other consideration under an Award if, acting
in its sole and plenary discretion, it determines that the issuance or transfer
of such Shares or such other consideration might violate any applicable law or
regulation or entitle the Company to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole and plenary
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. Federal and any other applicable
securities laws.

 

  (m) No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Affiliate.

 

  (n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

  (o) Clawback. The Awards granted under this Plan and any cash payment or
Shares delivered pursuant to such an Award are subject to forfeiture, recovery
by the Company or other action pursuant to the applicable Award Agreement or any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

  (p) Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible Participants who are foreign nationals and/or reside outside
of the United States on such terms and conditions different from those specified
in this Plan as may in the judgment of the Committee be necessary or desirable
to foster and promote achievement of the purposes of this Plan and, in
furtherance of such purposes the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries or jurisdictions in which
the Company or its Subsidiaries operates or has employees.

 

  (q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

11. Term of the Plan

 

  (a) Effective Date. This Plan became effective on the date of its adoption by
the Board (February 23, 2017), subject to approval by the stockholders of the
Company at the Company’s 2017 annual meeting of stockholders. In the event that
this Plan is not approved by the stockholders of the Company, this Plan and any
awards hereunder shall be void and of no force or effect.

 

19



--------------------------------------------------------------------------------

  (b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved by the Company’s stockholders under
Section 11(a); provided, however, no Incentive Stock Option may be granted later
than ten years after the date on which the Plan was approved by the Board.
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted hereunder, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award or to waive any conditions or rights under any such Award, shall
nevertheless continue thereafter.

 

20